TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 8, 2022



                                      NO. 03-21-00323-CV


                                Sarah Harrison White, Appellant

                                                 v.

                                  Daniel Brian White, Appellee




      APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE BYRNE, JUSTICES KELLY AND SMITH
 REVERSED AND RENDERED IN PART; REVERSED AND REMANDED IN PART --
                     OPINION BY JUSTICE KELLY




This is an appeal from the judgment signed by the trial court on June 30, 2021. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in the

court’s judgment. Therefore, the Court reverses the judgment of the trial court, renders judgment

confirming that the child-support arrearage is $1573.22, and remands the case to the trial court to

calculate the proper amount of prejudgment interest due on the child-support arrearages and to

consider appellant’s claim for attorney’s fees. Appellee shall pay all costs relating to this appeal,

both in this Court and in the court below.